on      3/10/2015            11:42:07        AM


                                                                         OFFICE                 OF   STAN             STANART                                          FILED IN
                                                                        COUNTY           CLERK,       HARRIS            COUNTY,                  TEXAS          1st COURT OF APPEALS
                                                                                  CIVIL         COURTS           DEPARTMENT                                         HOUSTON, TEXAS
                                                                                                                                                                3/10/2015 11:47:36 AM
    March         10,     2015
                                                                                                                                                                CHRISTOPHER A. PRINE
                                                                                                                                                                         Clerk
          Court         of Appeals
    301      Fannin
    Houston,            Texas       77002




                                                                                    LETTER 0F
              Court          Docket      Number:              1058198
    Trial     Court          Number:         Four     (4)



       y e. 1·
      KEYNOA                    EVANS                                                                      VS.        PINES          OF
     APPELLANT(S)                                                                                                     APPELLEE(S)


    Judge:         ROBERTA                  LLOYD
I

                                                                                                                   Appellee(s)                  Attorney:
      Kenneth             R.                    No.     01812200                                                   Scott        H.       Fournier,          N o. 24085312
                                         N                                                                         3311 Richmond Avenue, Suite 305
                                                                                                                   Houston,                                 77098
                                                                                                                   Phone:            (713)           622-2111
                                                                                                                                (713) 622-2119
     E-Ma1l.



    Keynoa         Evans,          appellant,         filed     a            of Appeal          on March     9, 2015       from           the    Final                    that   was     signed      on   March    2,
    2015.The



             Clerk’s           Record       is due     to your      office   on   or before                1, 2015.




    /S/Joshua            Alegria
                  Alegria
    Deputy         Clerk
    P.O.     Box        1525
    Houston,            TX       77251-1525
    (713)      755-64211>.o.




                                                                                  Box    1525    I           TX    77251-1525        I      (713)    755-6421


                                                                                                                                                                                       1 of 1




                                                                                                                                                                                                                  1
|AM
                                                                                    CountyClerk
                                                                                       County




                                 Cose No.
             OFNORTHWEST                     §     COUNTY             ATLAW

      v.                                           NUMBERFOUR (4)


                                                           COUNTY,
                                                                TEXAS
                AFFIDAVIT
                       INABILITY
                            ro PAY                             APPEAL
      STATEOF TEXAS

      COUNTYOF

      BEFO E    E, the               outhorlty, on                      oppedred
                               who, belng by me duly sworn, on ooth
                         |nd
            home    ls                                I        In
                                  Texos                     whlch lsthe        of
      thls    I wlsh to oppeol the            of thls Court  the       of Appeols
      pursuont to the Texos Rules of          Procedure ond the Texds
      Code.My

                                          expenses, debts, ond dependents     ore
      descrlbed below:

      AVAILABLEINCOME              Monthly            Noture   Source    or
                                   Amount


      b) Spouse Income             $
                to me)
      c) TANF



      PROPERTY




                                                                                       2
- Otherreal or personalproperty
    of a trade. and personal
Descrlptlan
                                       _




Checklng
Savlngs

MONTHLY

      payment(LoanorRent:
CarPayment                _
Insurance
Clothlng/Laundry
     Support


Utllltles

              Internet
                         Travel}
DEBTS(Total Owed)

                          Owed

Payday Loan
      Support

Loan
  forfunds
to buy
                                   _




                                           3
DEPENDENTS

                  Residential
Spouse




I am unable    to pay any part of the costs of appeal        to the Court of
Appeals. file an appeal           or give security for appeal because of my

         crrect."
financi l condition. l verify that the statements mode in this affidavit are


                                        Signature
         _                                      Name
  ·                                        dress
                                        Phone Number
SUBSCRIBED
         ANDSWORN|              BEFOREme on this           day of March,




                            CertificateofService
l hereby certify that a true and correct copy of this of this        in lieu of
a supersedeas           was sent to         counsel of record by telecopy
on this          of         2015.




                                                                                  4
                                       CAUSE
                                          NO.1058198
PINES OF NORTHWEST CROSSING                      §           IN THE COUNTY CIVIL COURT
                                                 §
VS.                                              §              AT LAW NUMBER FOUR (4)

KEYNOA
     EVANS
         ANDALL
OTHER OCCUPANTS                                  §                 HARRIS COUNTY, TEXAS

                                           JUDGMENT
       BE IT REMEMBEREDthat on this day came on to be heard the above-entitledand

numbered cause and Plaintiff PINES OF NORTHWEST CROSSING,                                     and
Defendant KEYNOA EVANS and All Other Occupants (collectively                              to as
              appeared before the Court.

       The         after considering the pleadings on     the evidence presented at trial and the

arguments of the         is of the opinion and       that: (1) Plaintiff PINES OF NORTHWEST

CROSSING,is the owner and landlord of and the Defendantis the tenant of the residential

leased premises located within County Civil          at Law Number Four (4), of Harris County,

Texas at 7200 Pinemont Drive,              Number 1507, Houston,          County, Texas 77040,

("Leased Premises");   (2) Plaintiff   PINES OF NORTHWEST          CROSSING,     terminated   the

Defendant’s right to occupy the Leased Premises; (3) Plaintiff PINES OF NORTHWEST

CROSSING, made written demand upon the Defendant and all occupants of the Leased Premises

to vacate same, which demand was received by the Defendant as required by law; (4) the

Defendant is thereby guilty of forcible detainer; (5) Plaintiff PINES OF NORTHWEST

CROSSING, is entitled to immediate possession of the Leased Premises from the Defendant and

all occupants of the Leased             (6) Plaintiff PINES OF NORTHWEST CROSSING, is

entitled to recover any and all past due rental amounts due from the Defendant and all occupants



                                                 1




                                                                                                    5
oftheLeasedPremises;
                  (7)                            PINESOFNORTHWEST
                                                               CROSSING,
                                                                      is                                  to
         its costs of            from the                 and all occupants of the Leased Premises; and (8)

Plaintiff PINES OF NORTHWEST CROSSING, is entitled to recover its attomeys’ fees and

litigation costs                and reasonably incurred by the prosecution of this cause of action from

the Defendant and all occupants of the Leased Premises. It is therefore,

        ORDERED,
              ADJUDGED
                     andDECREED
                              thatPlaintiffPINESOFNORTHWEST
CROSSING shall be and hereby is awarded possession on or after

                                                          2015, of the Leased Premises located at 7200
                                                      ,
Pinemont Drive, Apartment Number 1507, Houston, Harris County, Texas 77040, from

KEYNOA EVANS and All Other Occupants, jointly and severally. It is further

                                                  I               ·.




                                                                                                  law; it is,



                             ADJUDGED and DECREED that Defendant KEYNOA EVANS shall pay

to           Plaintiff              PINES                 OF           NORTHWEST              CROSSING,

$                        ·                                     in past due rental amounts properly due and

owing Plaintiff PINES OF NORTHWEST CROSSING, pursuant to the terms of the Lease, with

interest thereon at the rate of             (5%) percent per annum from the date of this Judgment until

paid; it is, further,

        ORDERED, ADJUDGED and DECREED that Defendant KEYNOA EVANS shall pay

to Plaintiff PINES OF NORTHWEST CROSSING, all its costs of court, together with post-




                                                           2




                                                                                                                6
judgment interest thereon at the rate of five (5%)              per         from the date of this

Judgment
      untilpaid;itis,further,
        ORDERED, ADJUDGED and DECREED that Defendant KEYNOA EVANS shall pay

tothePlaintiff
           PINES
               OFNORTHWEST                                  $
in attomeys’ fees and litigation costs necessary and reasonably incurred by the prosecution of

this cause of action, pursuant to the terms of the Lease, with interest thereon at the rate of

(5%) percent per annum from the date of this Judgment until paid; it is further,

         ORDERED, ADJUDGED and DECREED that Plaintiff, PINES OF NORTHWEST

CROSSING, shall have and recover from that Defendant KEYNOA EVANS and Surety

LADONNA TOWNSEND, jointly and severally, additional attorneys’ fees in the following

amounts: $7,500.00 in the event of an unsuccessful appeal by Defendant KEYNOA EVANS

and/or Surety LADONNA TOWNSEND to the Court of Appeals; an additional $7,500.00 for

making or responding to an unsuccessful petition for review to the Supreme Court of Texas; and

an additional $7,500.00 if the petition for review is granted by the Supreme Court of Texas.

Interest on said       for attomeys’ fees shall accrue at the rate of    percent (5%) per

from the date of this Judgment until paid; it is further,

        ORDERED, ADJUDGED and DECREED that in the event of an appeal of this

Judgment, Defendant KEYNOA EVANS’ and Surety LADONNA TOWNSEND’s, jointly and

severally, supersedeas bond is hereby set at ten (l0) times the market rent for Defendant’s

                in the amount of $                                           and shall be posted

within ten (l0) days of the date of this Judgment in the form of cash, cashier’s check, or by and

through a corporate surety licensed for such purposes and doing business in the State of Texas; it

is, further,3




                                                                                                     7
       ORDERED, ADJUDGED and DECREED that Surety LADONNA TOWNSEND

pay to Plaintiff PINES OF NORTHWEST CROSSING, $

pursuant to the terms of the Appeal Bond, with interest thereon at the rate of             (5%) percent

per annum         the date of this Judgment until paid; and,

       This judgment           disposes of all claims and all parties and is appealable.



              SIGNEDon this                  of March,2015.




                                                            JUDGE


APPROVED AND ENTRY REQUESTED:

              LAWFIRM




Brian P. Cweren
StateBarNo. 24001956
ScottH.Fournier
StateBarNo.24085312
3311 Richmond, Suite 305
Houston,Texas77098
Telephone: (713)622-2111
Facsimile:    (713) 622-2119

scott@cwerenlaw.comATTORNEYS

               FOR PLAINTIFF,
PINESOF NORTHWESTCROSSING
                                          At the       of
                                          to be               for the beSt
                                                              of illegibility,
                                                                     A11




                                                   4




                                                                                                          8